Citation Nr: 1145463	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  96-30 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a sinus/respiratory disability, to include as due to an undiagnosed illness, and if so, whether the reopened claim should be granted.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness, and if so, whether the reopened claim should be granted.  

3.   Entitlement to service connection for cardiovascular disability, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for memory loss, to include as due to an undiagnosed illness.  


5.  Entitlement to an initial compensable rating prior to August 21, 1996, a rating in excess of 10 percent from August 21, 1996, to August 2, 2010, and a rating in excess of 20 percent from August 2, 2010, for low back strain.

6.  Entitlement to an initial compensable rating prior to September 9, 2007, and a rating in excess of 30 percent from September 9, 2007, for migraine headaches.  

7.  Entitlement to an initial rating in excess of 20 percent prior to January 4, 2011, and in excess of 60 percent from January 4, 2011, for undiagnosed illness manifested by fatigue (fatigue syndrome).  

8.  Entitlement to an initial rating in excess of 10 percent for dermatitis.

9.  Entitlement to an initial rating in excess of 10 percent for undiagnosed illness manifested by left upper extremity numbness.

10.  Entitlement to an initial rating in excess of 10 percent for undiagnosed illness manifested by left lower extremity numbness.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1990 to February 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 1995 and March 2009, rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Los Angeles, California, and Reno, Nevada, respectively.  

The May 1995 rating decision awarded service connection for a low back strain and assigned a noncompensable rating, and it denied service connection for headaches.  By an August 1996 decision, the RO assigned a 10 percent evaluation for that disorder effective from August 21, 1996.  

In December 2004 the Board denied service connection for headaches and remanded the claim for higher initial ratings for low back strain, for additional development.  

In October 2006, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's December 2004 decision denying service connection for headaches, and remanded the claim for further development consistent with its opinion.  In July 2007, the Board remanded the Veteran's headache claim for a VA examination.  In an October 2007 rating decision, service connection was awarded for migraine headaches, and the Veteran's was assigned an initial noncompensable rating, and a 30 percent rating from September 10, 2007.  The Veteran appealed the ratings assigned.  

Upon return of the increased rating claim for the back strain to the Board, the Board in a July 2007 decision denied a compensable initial rating for the period prior to August 21, 1996, and denied an initial rating above the 10 percent assigned for the period beginning August 21, 1996.  However, the Court in March 2009 issued a Memorandum Decision (single judge) vacating the July 2007 Board decision denying higher initial evaluations for the Veteran's service-connected low back strain, and remanded for readjudication by the Board consistent with that Court Decision.  

The March 2009 rating decision awarded service connection and assigned the initial ratings for all the issues on the title page of this decision other than his low back disability and migraine headaches.  

In November 2009, the Board also remanded the Veteran's increased rating claim related to his back for further evidentiary development-including a clarification of a 2006 VA examination.  The increased rating issue regarding his migraines was remanded for a hearing before the Board.  

In May 2010, the Veteran appeared and testified before the undersigned Veterans Law Judge at a Travel Board hearing at the Reno RO only regarding the issue of entitlement to an increased rating for his service-connected migraines.  A transcript is of record.  The Veteran has not indicated that he wishes to have a hearing before the Board regarding any other issues on appeal.  

A March 2011 rating decision increased the Veteran's ratings for dermatitis to 10 percent disabling, effective November 7, 2007, and increased the rating for chronic fatigue to 60 percent disabling, effective January 4, 2011.  

Although this was a partial grant of the benefits sought, the Board notes that the Veteran has indicated continued disagreement with the ratings assigned and the Veteran has not been granted the maximum benefit allowed; thus, the claims are still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board also notes that the RO previously characterized the Veteran's sinus congestion and respiratory problems as separate issues, but finds that the issues are more appropriately styled as on the cover page of this decision.  

The issue of entitlement to service connection for sinus congestion/respiratory disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A rating decision in August 1997 denied service connection for undiagnosed illnesses manifested by sinus congestion and a sleep problem; the Veteran was notified of the decision but did not appeal. 

2.  Evidence received since the August 1997 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claims of service connection for sleep and sinus disorders, and is not cumulative or redundant of evidence already of record. 

3.  The Veteran's sleep problems, memory loss, and cardiovascular symptoms are not etiologically related to service or to an unidentified illness or chronic unidentified multisystem disease, and he did not manifest cardiovascular disease until more than one year following his discharge from service. 

4.  Prior to August 10, 1995, the Veteran's low back strain was manifested by pain and slight limitation of motion.  

5.  From August 10, 1995, the Veteran's low back strain was manifested by pain and severe limitation of motion.

6.  Prior to September 9, 2007, the Veteran's migraines were manifested by characteristic prostrating attacks averaging one in two months over the last several months.  

7.  From September 9, 2007, the Veteran's migraines are manifested by characteristic prostrating attacks occurring on average once monthly over several months.

8.  Prior to January 4, 2011, the Veteran's chronic fatigue was manifested by nearly constant symptoms that restrict routine daily activates by less than 25 percent of pre-illness level, or symptoms that wax and wane resulting in periods of incapacitation of at least two but less than four weeks total each year.  

9.  From January 4, 2011, the Veteran's chronic fatigue is manifested by nearly constant symptoms that restrict routine daily activities by less than 50 percent of the pre-illness level.  

10.  The Veteran's dermatitis covers at least 5 percent, but less than 20 percent, of his whole body.

11.  The Veteran's left upper extremity numbness is mild in nature, and without paralysis.

12.  The Veteran's left lower extremity numbness is mild in nature, and without paralysis.  



CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a sinus disability due to an undiagnosed illness.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a sleep disability due to an undiagnosed illness.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  A disability manifested by sleep problems was not incurred in or aggravated by active service, to include an undiagnosed illness or a medically unexplained multisymptom illness in service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011). 

4.  A disability manifested by cardiovascular problems was not incurred in or aggravated by active service, to include an undiagnosed illness or a medically unexplained multisymptom illness in service, and the incurrence or aggravation of cardiovascular disease during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2011). 

5.  A disability manifested by memory problems was not incurred in or aggravated by active service, to include an undiagnosed illness or a medically unexplained multisymptom illness in service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011). 

6.  Prior to August 10, 1995, the criteria for a rating of 10 percent, but not more, for a low back disability are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293 (2003); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2011).

7.  From to August 10, 1995, the criteria for a rating of 40 percent, but not more, for a low back disability are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293 (2003); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2011).

8.  The criteria for an initial 10 percent rating, prior to September 10, 2007, for migraine headaches have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code 8100 (2011). 

9.  The criteria for a rating in excess of 30 percent from September 10, 2007, for migraine headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code 8100 (2011). 

10.  The criteria for an initial rating in excess of 20 percent, prior to January 4, 2011, or in excess of 60 percent thereafter, for chronic fatigue syndrome have not been met.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. § 4.88b, Diagnostic Code 6354 (2011). 

11.  The criteria for an initial rating in excess of 10 percent for dermatitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.§§ 4.7, 4.118, Diagnostic Code 7806 (2011).

12.  The criteria for an initial rating in excess of 10 percent for left upper extremity numbness have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515 (2011).

13.  The criteria for an initial rating in excess of 10 percent for left lower extremity numbness have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8521 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Although the Veteran was not provided complete notice with respect to his initial rating claims until March 2006, January 2008, and January 2009, after the initial adjudications of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  Finally, during the Veteran's May 2010 hearing, his representative waived VCAA notice on the record indicating that the Veteran was aware of what he needs to show to receive the benefit sought.  

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006). 

As explained below the evidence currently of record is sufficient to substantiate the Veteran's claim to reopen.  The Board's action accordingly causes no prejudice to the Veteran under Kent. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

The Veteran has been afforded appropriate VA examinations, most recently in January 2011.  The Veteran has not asserted, and the evidence of record does not show, that his disabilities have increased significantly in severity since that examination.  The Veteran has also been afforded an opportunity for a hearing before a DRO or before the Board, and attended a Travel Board hearing at the Reno RO in May 2010. 

The Board accordingly finds that any procedural errors on the originating agency's part were insignificant and non-prejudicial.  Accordingly, the Board will address the merits of the Veteran's claims. 

New and Material Evidence

Legal Principles

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis 

The RO denied service connection for undiagnosed illness manifested by sinus congestion and sleep disorder in an August 1997 rating decision.  Of note, service connection for sinus congestion was previously denied in a December 1995 rating decision, but August 1997 was the most recent final denial.  The Veteran was notified of the August 1997 denial by a letter dated in September 1997, but he did not appeal.  The August 1997 rating decision is accordingly final.  38 C.F.R. § 20.302. 

The basis for the denial in August 1997 was that there was no medical evidence showing the Veteran had a current and chronic sinus disability or sleep disorder related to active service or due to an undiagnosed illness. 

The evidence of record in August 1997 consisted of service treatment records (STRs), VA treatment records, and an August 1996 VA examination report. 

Evidence received since the August 1997 decision most importantly includes the report of a Gulf War VA examination, VAMC treatment records reflecting a diagnosis of chronic sinusitis and continued complaints of sleep problems. 

The existence of a current and chronic disability was an element of entitlement to service connection for sinus congestion and a sleep disorder that was not shown in August 1997.  Accordingly, this evidence is sufficient to reopen both previously-denied claims.  Shade, 24 Vet. App. 110. 

Service Connection

The Veteran seeks service connection for heart problems, sinus congestion with respiratory problems, memory loss, and sleep disorder, all to include as due to an undiagnosed illness.  In many records, the Veteran overlaps the symptoms of the sinus congestion with respiratory problems.  

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 


Where a veteran served for at least 90 days during a period of war and manifests cardiovascular disease to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See also Extension of the Presumptive Period for Compensation for Gulf War Veterans, 71 Fed. Reg. 75,669 -75,672 (December 18, 2006).  A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses); or (3) any diagnosed illness the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i) . 

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and, menstrual disorders.  38 C.F.R. § 3.317(b). 

The Secretary has determined that there is no basis to establish presumptions of service connection for any disease, illness, or health effect, associated with service in the Southwest Asia theater of operations during the Gulf War, discussed in the National Academy of Sciences (NAS) reports entitled Gulf War and Health, Volume 4, Health Effects of Serving in the Gulf War (Volume 4) and Gulf War and Health, Volume 8: Update to Health Effects of Serving in the Gulf War (Volume 8). 

Based on findings in Volume 4 and Volume 8, VA published a proposed rule on November 17, 2010, to clarify that functional gastrointestinal disorders fall within the scope of the existing presumption of service connection for medically unexplained chronic multisymptom illnesses.  75 Fed. Reg. 70,162.  The attached notice concludes that no other changes to the existing presumptions and no new presumptions relating to multisymptom illnesses are warranted at this time.  In relevant part, the notice also concludes that no new presumptions are warranted for arthralgia, other diseases of the nervous system and respiratory symptoms. However, the determination not to provide presumptions of service connection for the health effects discussed in Volume 4 and Volume 8 does not preclude VA from granting service connection on a direct basis for these health effects, nor does it change any existing rights or procedures. 

Analysis

The Veteran's STRs, including his enlistment and separation medical examination reports, are devoid of any treatment or diagnoses related to cardiovascular, memory, or sleep problems.  

Following discharge, the Veteran underwent a VA General Medical Examination in April 1993.  The Veteran did not report any symptoms related to heart, memory, or sleep problems to the examiner.  

In a statement received in August 1995, the Veteran reported that he has problems sleeping and tends to wake up in a cold sweat or jumps awake.  That same month, the Veteran underwent a VA examination, and again, there was no notation of any symptoms or problems related to the heart, memory, or sleep.  

In February 2009, the Veteran was afforded a Gulf War VA Examination.  He reported racing heartbeats that last up to 20 minutes, and occurred once to twice yearly.  Two years prior, the Veteran reported that he went to the ER regarding these cardiovascular symptoms, and was diagnosed as having an anxiety attack.  He also reported dyspnea.  A chest X-ray study showed that his heart and lungs were within normal limits.  He was diagnosed as having non-specific heart palpation that was likely anxiety related.  The examiner found that these symptoms moderately affected his usual daily activities.  Cardio and chest examinations were normal.  

VAMC treatment records dated from 2009 to 2010 show that following an MRI of the brain, Chiari I malformation in the brain was diagnosed.  

In January 2011, the Veteran was afforded another VA examination.  He claimed long-term memory loss, and stated that he had difficulty remembering dates and times.  He recalled a lot of head injuries while on the flight deck during rough waters.  He stated the onset of the memory problems as being in 2000, and he does not know the frequency or severity.  The examiner noted that the Veteran had short-term memory loss of unknown etiology.  He opined that the previously diagnosed Chiari malformation is congenital in nature and would have no bearing on memory loss.  The Veteran was further noted to have normal sinus rhythm with a nonspecific sinus tachycardia abnormality and abnormal ECG. 

During the heart examination, the Veteran complained of chest pains, fast heart beat, and sweating.  He occasionally had severe episodes of these symptoms, and it was previously associated with a diagnosis of anxiety.  He had no history of hypertension.  The Veteran stated the onset of these symptoms was in 2004, and they occur two to three times monthly.  The examiner noted the Veteran had a subjective history of heart palpitations with no objective diagnosis.  

In a March 2011 clarification by the January 2011 VA examination, he indicated that the Veteran has subjective complaints of memory loss with no objective diagnosis.  

In regards to the Veteran's service connection claim for cardiovascular symptoms, the Board finds that these are shown to be associated with anxiety attacks, for which the Veteran is not currently service connected.  Of note, the Veteran was denied service connection for posttraumatic stress disorder in a March 2003 rating decision, and the Veteran did not appeal the denial, nor did he seek to reopen this claim.  Also, STRs do not reflect any evidence of heart problems or chest pain.  Although the Veteran asserts a personal belief that his heart palpations are due to exposure to fumes during Desert Storm, there is no clinical opinion showing a relationship between subjective chest pain symptoms and service, to include an undiagnosed illness or chronic multisymptom illness. 

Similarly, in regard to his claimed memory loss and sleep disorder, there is no clinical evidence showing a current sleep disorder, and there is no clinical opinion of record showing his claimed sleep disorder or subjective memory loss is related to service, to include an undiagnosed illness or chronic multisymptom illness.  Indeed, the Veteran is diagnosed as having short term memory loss of an unknown etiology based on his complaints, but there is no objective evidence of this claimed disability or medical evidence of record showing a link between his memory complaints and service.  

Moreover, his heart-related complaints, as well as complaints related to his claimed memory loss and sleep disorder, were not shown in service or for over 10 years following service.  

The Veteran himself has reported cardiovascular, sleep, and memory problems beginning in service and continuing after discharge from service.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  However, if the Board finds the Veteran's account to be not credible, the Board must articulate its reasons. 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In this case the Veteran's account of symptoms beginning in service is contradicted by STRs and by his self-reported Report of Medical History in which he denied such symptoms immediately prior to discharge.  His account of chronic symptoms since service is contradicted by the complete lack of any documentation or supporting evidence showing such symptoms.  Even more notable, the Veteran did not report any symptoms related to sleep, memory, or heart problems during his April 1993 and August 1995 VA Gulf War examinations. 

The Veteran has stated a personal opinion that his symptoms on appeal are due to exposure to jet fuel in the Gulf War.  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu, 2 Vet. App. 492.  In this case there is no medical opinion of record attributing the claimed memory loss, sleep disorder, or heart problems to jet fuel or other environmental exposure during service. 

Accordingly, the criteria for service connection are not met and the claims must be denied. 

The evidence preponderates against the claims and the benefit-of-the-doubt rule accordingly does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

Higher Ratings

The Veteran seeks higher ratings for his service-connected fatigue, dermatitis, left upper extremity numbness, left lower extremity numbness, low back strain, and migraine headaches.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.  

General Legal Principles

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson, 12 Vet. App. 119; Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Low Back Strain

The Veteran's low back disability was rated as noncompensably disabling from February 27, 1993, to August 21, 1996; 10 percent disabling from August 21, 1996, to August 2, 2010; and 20 percent disabling from August 2, 2010.  

Legal Principles

During the pendency of this appeal, the regulations related to disabilities of the spine were amended.  VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised criteria may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed the revised rating criteria.  The revised rating criteria would not produce retroactive effects since the revised provisions affect only entitlement to prospective benefits. Therefore, VA must apply the new provisions from their effective date.

When VA initially granted service connection for low back strain, a noncompensable rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5295, effective February 1993.  Under the Diagnostic Code 5295, in effect in 1993, a 10 percent rating is assigned for a lumbosacral strain with characteristic pain on motion.  A 20 percent rating is assigned when there is evidence of lumbosacral strain with muscle spasm on extreme forward bending or loss of lateral spine motion.  A 40 percent rating is assigned for severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Before revisions, Diagnostic Code 5292 provided for ratings based on limitation of motion of the lumbar spine.  A 10 percent rating was provided for slight limitation of motion of the lumbar segment of the spine.  Moderate limitation of motion warranted a 20 percent evaluation.  Severe limitation of motion warranted a 40 percent rating.

Alternative diagnostic codes define rating for intervertebral disc syndrome (IVDS) and ankylosis, but the Veteran is not shown to have those disorders so the rating criteria will not be discussed herein. 

As noted above, effective September 26, 2003, all rating criteria applicable to the diseases and injuries of the spine under 38 C.F.R. § 4.71a were amended, including criteria for rating intervertebral disc syndrome.  See 68 Fed. Reg. 51. 454 (August 27, 2003) codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).  The amendment changed the diagnostic code numbers used for all spine disabilities and instituted the use of a general rating formula for diseases and injuries of the spine for the new Diagnostic Codes 5235 to 5243.

The amendment changed the diagnostic code numbers used for all spine disabilities and instituted the use of a general rating formula for diseases and injuries of the spine for the new Diagnostic Codes 5235 to 5243.

The general rating formula is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine .....................100

Unfavorable ankylosis of the entire thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine...................................................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine............30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis...................................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height...................................................10

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under current VA rating criteria normal range of motion of the thoracolumbar spine is defined as forward flexion to 90 degrees and extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and rotation to 30 degrees bilaterally.  38 C.F.R. § 4.71a, Plate V (2011).

Analysis

The Veteran was originally awarded service connection for a low back disability in a May 1995 rating decision, and he was assigned a noncompensable rating.  He appealed this decision.  

During the Veteran's April 1993 VA General Medical Examination, he reported the onset of back problems as occurring in 1990 during boot camp.  He related that he was treated with over-the-counter medication during service for his back pain.  He stated that he is unable to participate in many athletic activities, and if he did participate, he would experience a back ache afterwards.  He denied any neurological symptoms associated with his back disability.  

Physical examination revealed mild to moderate scoliosis of the spine, with full range of motion of the lower and upper back.  There was mild tenderness appreciated in the paraspinal musculature in the low lumbar region, with increased tone.  The examiner diagnosed the Veteran as having low back strain, with evidence of scoliosis that may be causing the discomfort.  

In June 1995, the Veteran submitted a statement indicating that he still had problems associated with his low back disability.  He related that he had to give up many jobs due to his recurring back pain, and he had difficulty playing with his young child.  

In August 1995, the Veteran underwent another VA examination, and he reported persistent low back pain with radiation into the posterior aspect of both lower extremities to the knees.  He advised that the pain is pretty much constant, and he experienced impaired right and left leg strength.  Physical activity brings on the back pain.  

Upon physical examination, the examiner noted that the Veteran did not appear to have any joint or extremity pain while standing or walking.  He, however, walked slowly secondary to his limited strength in the lower extremities.  The examiner noted mild tenderness over the lumbosacral area with moderate muscle spasm over the lumbosacral spine.  The Veteran endorsed moderate pain over the lumbar spine with forward flexion to 15 degrees, and extension to 5 degrees.  Lateral flexion and rotation were to 10 degrees bilaterally.  Straight leg testing to 15 degrees produced moderate pain while the Veteran was reclining.  The examiner noted that strength in the bilateral thigh, bilateral lower leg, and dorsiflexion and plantar flexion in the ankles was found to be 10 percent of normal.  There was an impaired pin-prick sensation throughout the left lower extremity.  X-rays of the lumbosacral spine was normal.  The examiner diagnosed the Veteran as having chronic lumbosacral strain, but could not determine the etiology of the Veteran's left-sided neurological complaints.  The examiner noted, however, that the Veteran had impaired bilateral upper and lower extremity strength at the time of the examination, equal bilaterally, which was noted to be secondary to his back pain.  

The Veteran was afforded another VA examination in August 1996, and he reported increasing severity and frequency of his now-constant low back pain.  Physical examination revealed mild tenderness over the lumbosacral area with moderate muscle spasm appreciated.  Range of motion testing revealed forward flexion to 10 degrees, extension to 5 degrees, bilateral lateral flexion to 10 degrees, and bilateral rotation to 10 degrees.  Again, the examiner noted that strength in the bilateral thigh, bilateral lower leg, and dorsiflexion and plantar flexion in the ankles was found to be 10 percent of normal.  There was also a moderate decrease in pinprick and light-touch sensation in the left lower extremity.  The diagnoses from the August 1995 VA examination were confirmed.  

In December 2006, the Veteran underwent another VA examination of the spine, and he complained of low back pain radiating into the right lower extremity.  He described the pain as constant, sharp, and as causing discomfort.  He reported that in the past six months, he missed 10 days of work-including 5 days due to a recent temperature change.  The intensity averages from 5 to 7 out of 10, with 10 being the most severe pain.  Also, the Veteran indicated that the symptoms change depending on the weather, activities, and they sometimes change spontaneously.  The examiner noted that the Veteran's back disability severely limits his recreational activities, but he is able to work at his desk job.  

Physical examination revealed a straight spine, good posture, and a steady gait.  He was unable to perform the heel gait secondary to right leg and low back pain, and toe gait was painful, but not to the same extent as the heel gait.  He was unable to perform a full squat.  Range of motion testing revealed forward flexion to 90 degrees, extension to 30 degrees, bilateral lateral flexion to 20 degrees, and bilateral rotation to 30 degrees.  He endorsed pain at the end arc of the movements.  The examiner indicated that there was no objective evidence of painful motion with movement, but there was subjective localization tenderness in the lower lumbosacral area.  His spinal contour was preserved, there was no abnormal change in posture, and his gait was normal.  There was no evidence of radiculopathy of the lower extremities.  MRI of the lumbar spine revealed annular bulging at L4-5 with mild foraminal narrowing.  The examiner indicated that the Veteran had a back strain, and repetitive motion would cause additional loss of an additional 10 degrees of forward flexion.  The examiner also opined that the physical examination, as well as the MRI, did not support the severity of the symptoms as subjectively described by the Veteran.  

A January 2011 EMG revealed findings within normal limits, and without any evidence of neuropathy, myopathy, or radiculopathy.  Specifically, there was no evidence of lumbar radiculopathy.  

A review of the medical evidence reveals that the rating criteria extant at the time of the Veteran's initial claim are far more favorable to the Veteran than current criteria.  The most the Veteran would be entitled to under the current rating criteria is a 20 percent rating.  As such, there is no avenue for assignment of a rating higher than 20 percent using any other criteria other than those in effect at the time the Veteran filed his underlying claim of service connection in 1993.  

The Board finds that the Veteran is entitled to an initial 10 percent rating pursuant to Diagnostic Code 5295 for lumbosacral strain with characteristic painful motion.  Prior to August 10, 1995, the Veteran's low back disability was manifested by painful motion with no more than slight limitation of motion.  There was no evidence limitation of motion more nearly approximating moderate or muscle spasm on extreme forward bending or loss of lateral spine motion.  Upon VA examination in April 1993, he was noted to have full range of motion in the lumbar spine and no associated neurological disabilities.  

Given the evidence as outlined above, the Board finds that beginning at the time of the August 10, 1995 VA examination, the Veteran has had a history of persistent symptoms affecting his ability to move his low back, and he has consistently reported debilitating pain and limited motion.  He has daily pain and limited motion.  The Board finds that his symptoms are most analogous to those for severe limitation of motion in the lumbar spine from August 10, 1995, pursuant to Diagnostic Code 5292.  Again, the Board finds that the Veteran's symptoms are most consistent with those associated with severe limitation of motion of the lumbar spine pursuant to Diagnostic Code 5292, and is thus, entitled to a 40 percent rating, but no more, for his lumbar spine disability from August 10, 1995, to the present.  VA examination in August 1995 showed forward flexion of the lumbar spine to 15 degrees with pain, and the August 1996 showed forward flexion limited to 10 degrees.  Later examinations showed flexion to 60 and 90 degrees with pain.  

The Board recognizes that the Veteran also complained of radiating pain, but there was no conclusive finding of any associated neurological problems despite impaired pin prick test and decreased lower extremity testing.  Moreover, the August 1995 examiner could not determine the cause of the Veteran's left-sided neurological symptoms, and as such, they were not attributed to his low back disability.  Of note, the Veteran is separately service-connected for his left-sided numbness, and an increased rating for it is addressed below.  Nevertheless, the Veteran is not shown to have any radiculopathy of the lower extremities attributable to his service-connected low back disability.  

The Board acknowledges that the Veteran has had periods when his symptoms were less severe than currently noted, and as evidenced by the initial 10 percent rating for his lumbar spine disability.  In an effort to allow for the greatest degree of stability of the disability evaluation as per 38 C.F.R. § 3.344(a), however, the Board finds that the assignment of the more favorable 40 percent evaluation from August 10, 1995, to the present, should be assigned, and there is no need for additional staged ratings pursuant to Hart or Fenderson.  

Migraine Headaches

The Veteran seeks an initial compensable rating, and a rating in excess of 30 percent from September 9, 2007 for his service-connected migraines.  

Legal Principles

The Veteran's service-connected headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraine headaches.  The maximum schedular disability rating of 50 percent is warranted for migraine headaches with very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable disability rating is warranted for migraine headaches with less frequent attacks.

The rating criteria do not define "prostrating," nor has the United States Court of Appeals for Veterans Claims (Court).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."


Analysis  

By way of background, the Veteran was originally denied service connection for headaches in December 1995.  Ultimately, in the October 2007 rating decision on appeal, service connection for migraines was established, and the disability was assigned an initial noncompensable rating, effective February 19, 1993, and a 30 percent rating from September 10, 2007.  

During the Veteran's April 1993 VA General Medical Examination, the Veteran reported first having problems with headaches while serving aboard an aircraft carrier.  He advised that he had no further problems with headaches since leaving the aircraft carrier, and currently had no complaints related to headaches.  The examiner did not provide a diagnosis following the examination noting that there have been no symptoms or residuals of the in-service headaches, and there were no remarkable findings upon examination.  

In August 1995, the Veteran underwent another VA examination, and his headaches were noted to have developed during his naval service.  He indicated that he had associated nausea and vomiting-in addition to the head pain.  The Veteran related that the headaches were most severe over the right temporal area.  He advised that he continued to experience headaches, with occasional nausea, but they had been less frequent and severe in the past year.  The examiner diagnosed the Veteran has having intermittent migraine headaches with associated vomiting and nausea.  

In August 1996, the Veteran was afforded another VA examination with respect to his migraines.  He reported similar symptoms such as associated nausea and vomiting in addition to head pain.  These symptoms, he noted, were more frequent and severe than at the time of the previous VA examination.  He stated that the headaches, on average, occur three times weekly, and last between 45 minutes to an hour.  Previously, they occurred twice weekly.  The migraine diagnosis was continued.  

In a September 2007 VA consult note, the Veteran reported headaches for the past 15 years that occur four to five times daily.  He advised that he wakes up to them, and has occasional nausea, vomiting, and photophobia.  The Veteran stated that the headaches will last anywhere from 20 minutes to three hours.  He endorsed severe, incapacitating headaches twice monthly, lasting about six hours.  

In May 2009, the Veteran underwent another VA examination related to his migraines.  He reported that his headaches were caused by noises, stress, and falls in which he hit his head during service.  He denied any loss of consciousness or major head trauma, but the symptoms increased progressively.  He reported headaches three to four times daily, lasting an hour and a half.  The pain is located in the frontal areas, and sometimes he experiences vomiting, nausea, and photophobia.  EEG and MRI within the previous year were within normal limits.  The Veteran was taking Tramadol, with poor or no response.  

Following a 2009 MRI, the Veteran was diagnosed as having Chiari I malformation, and it was noted that this could be the cause of his constant headaches along with superimposed migraines.  In a June 2009 VA treatment note, the Veteran reported having two migraine headaches weekly that are 10 out of 10 on the pain scale and last for about an hour.  

In a May 2010 statement from the Veteran's spouse, she indicated that the Veteran's headaches have increased in severity during the 10 years that she has been with him.  She stated that the headaches cause him to be incapacitated at times.  

During the Veteran's May 2010 hearing, he testified to having headaches at least three times weekly since 1996.  He advised that some headaches are more severe than others, and if they were really severe, he was unable to focus, he could not drive, and would be incapacitated for the rest of the day.  During such episodes, he would have to wait 45 minutes to an hour to do anything.  He stated that from prior to 1996 to the present, he had severe headaches causing him to be totally incapacitated at least twice monthly.  The Veteran further testified to having different duties at work due to his worsening migraines, and to no longer driving customers in cars.  In sum, the Veteran endorsed similar symptoms from 1993 to 2007 even if there were no treatment records for most of that time frame.  

In January 2011, the Veteran underwent another VA examination related to his migraines.  He reported weekly migraines that are not prostrating, and he is able to participate in ordinary activity.  He denied continuous medication for treatment, and stated that the headaches last for hours.  

Upon review of the evidence as outlined above, the Board finds that the Veteran is entitled to an initial 10 percent rating, but no more, for his migraine headaches prior to September 9, 2007.  The Veteran is not, however, entitled to a rating in excess of 30 percent on or after September 9, 2007.  

The Veteran competently testified during his hearing that he experiences two migraine episode per month since he was discharged from service, but the Board finds his statements as to the frequency not credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  He identified these symptoms as incapacitating and causing him to be unable to function.  He stated that he is unable to work and/or drive during these episodes.  His wife also submitted a statement regarding her observation of his migraine episodes.  His symptoms have been similarly noted in the numerous VA examinations of record, but the frequency has not been confirmed.  Clinical records dated prior to 1996, do not show any complaints of prostrating attacks as described by the Veteran nearly 15 years later-in fact, VA examinations show improving symptoms.  Moreover, there are no clinical records from 1996-2007 regarding his migraines to show the frequency of his migraines.  The Veteran was, however, noted to have migraines causing nausea and vomiting, and the Board finds the Veteran's testimony as to the severity of his headaches credible.  Thus, the Board resolves all reasonable doubt in the Veteran's favor, and finds his symptoms, prior to September 9 ,2007, are most analogous to those associated with a 10 percent rating.  

The Board finds, however, that the Veteran is not entitled to a rating in excess of 30 percent for his service-connected migraines.  The symptoms he experiences are not analogous to those described under the criteria for a 50 percent rating.  Namely, the evidence does not show that the Veteran had very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran testified that generally his headaches last 45 minutes to an hour, and although he experiences "prostrating attacks" the Board finds that these are not "completely prostrating" as required pursuant to Diagnostic Code 8100.  Finally, the Board recognizes that the Veteran is no longer allowed to take customers in the cars for sale at his job, and his office job pays less than he was making before.  Even assuming his job switch is due to the migraines, the Board does not find this to cause "severe economic inadaptability," as required for a 50 percent rating.  

In sum, the Board finds that the Veteran is entitled to a 10 percent rating, but no more, prior to September 9, 2007, for his migraine headaches based upon his credible and competent statements regarding his symptoms.  A rating in excess of 30 percent from September 9, 2007, is denied.  

Chronic Fatigue Syndrome 

The Veteran seeks an initial rating in excess of 20 percent, and a rating in excess of 60 percent from January 4, 2011, for service-connected chronic fatigue syndrome (CFS).

Legal Principles

Diagnostic Code 6354 provides that CFS includes debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  A 10 percent rating is assigned for signs and symptoms of CFS that wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year or the symptoms are controlled by continuous medication.  A 20 percent rating is assigned for signs and symptoms of CFS that are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  A 40 percent rating is assigned for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or the signs and symptoms wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  A 60 percent rating is assigned for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  A 100 percent rating is assigned for signs and symptoms of CFS that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.

A Note to Diagnostic Code 6354 provides that, for the purpose of rating CFS, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b.  

Analysis

The Veteran was originally awarded service connection for CFS pursuant to a March 2009 rating decision, and was assigned an initial 20 percent rating.  In a March 2011 rating decision, the RO increased the Veteran's rating to 60 percent, effective January 4, 2011.  The Veteran seeks higher ratings for both periods on appeal.  

In February 2009, the Veteran underwent a VA Gulf War examination during which he reported chronic fatigue and muscle pain.  He reported the onset of the bouts of fatigue as occurring during service, and the fatigue progressively worsened.  He indicated that he currently experiences daily fatigue.  The Veteran denied a history of hospitalization/surgery related to his fatigue, and denied that it was debilitating.  He stated, however, that the fatigue lasts for 24 hours or longer after exercise.  The examiner noted the percentage of restriction of routine daily activities was 30 percent, and it has been so for at least 12 months.  The restricted activities include his work, inability to stand or walk, and he must go home early due to fatigue.  He endorsed constant muscle aches, headaches, and weakness.  The Veteran stated that he had missed four weeks of work within the last 12-month period due to headaches and fatigue.  The examiner diagnosed the Veteran as having chronic fatigue and muscle pain with significant effects on his usual occupation due to lack of stamina, weakness, or fatigue.  There were resulting increased absenteeism, and severe effects on his usual daily activities.  The examiner opined that the Veteran's fatigue was not severe enough to reduce or impair his average daily activity below 50 percent of his pre-illness activity for a period of 6-months.  

During the Veteran's January 2011 VA examination, he reported tiredness lasting two to three days and symptoms were intermittent with remissions.  The Veteran denied undergoing treatment for his chronic fatigue, and his symptoms waxed and waned.  He described debilitating fatigue that lasts 24 hours or longer after exercise, and some episodes causing him to be almost totally restricted for a day or longer.  During an episode, he is unable to clean, take a shower, or work full time (he only works via appointments now).  He further reported constant generalized aches.  The examiner noted that the Veteran's symptoms had significant effects on his usual occupation as he had decreased concentration, inappropriate behavior, poor social interactions, difficulty following instructions, weakness, and fatigue.  There was also moderate to severe impact on his activities of daily living.  The examiner noted that the Veteran's debilitating fatigue impaired his average daily activity below 50 percent of his pre-illness activity level for at least 6 months.  

Given the evidence as outlined above, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent prior to January 4, 2011, or in excess of 60 percent on or after that date, for his service-connected chronic fatigue.  

Prior to January 4, 2011, the Veteran's chronic fatigue was not manifested by symptoms that are nearly constant and restrict routine daily activities to 50 to 75  percent of the pre-illness level, or the signs and symptoms wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  In fact, the record shows that prior to January 4, 2011, the Veteran's chronic fatigue restricted his routine daily activities by 30 percent.  It was not until his VA examination on January 4, 2011, that it was shown that his debilitating fatigue impaired his average daily activity below 50 percent of his pre-illness activity level for at least 6 months to meet the criteria for a 60 percent rating.  

During the period beginning January 4, 2011, the disability has not resulted in nearly constant symptoms that restrict routine daily activities or occasionally preclude self-care.  The evidence of record shows that the Veteran is still employed and able to perform his office job duties.  He has not been shown to have any periods of doctor prescribed bed rest, but has gone home from work secondary to his fatigue.  Although the Veteran has stated that at times he is unable to clean and shower, he has not claimed and the record does not show that the fatigue prevents him from caring for himself.  The Board has considered the Veteran's competent and credible statements, but simply put, he does not meet the rating criteria to allow for a higher rating prior to or beginning January 4, 2011.  

Thus, a rating in excess of 20 percent prior to January 4, 2011, and in excess of 60 percent from that date, for chronic fatigue, is denied.  

Dermatitis

The Veteran seeks an initial rating in excess of 10 percent for his service-connected skin disorder.

Legal Principles

The Board notes that the rating criteria for scars have changed, effective October 2008.  However these amended criteria apply to applications for benefits received by VA on or after October 23, 2008.  As the Veteran's claim was filed prior to October 2008 and he has not requested that his claim be considered under the revised criteria, his disability is rated under the prior rating criteria for scars.

The Veteran's skin disorder is currently rated as 10 percent disabling pursuant to Diagnostic Code 7806.  The rating criteria provide that a noncompensable rating is awarded for dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected; and no more than topical therapy is required during the past 12-month period.  A rating of 10 percent is awarded for dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is awarded for dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or if systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is awarded for dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas; or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period. 

Analysis

The Veteran was originally awarded service connection for a skin disorder in a March 2009 rating decision, and he was assigned a 10 percent rating.  

In February 2009, the Veteran underwent a VA Gulf War Examination, and he complained of a rash affecting his arms and back.  He stated that the rash began following pre-deployment vaccination.  He stated that the rash was itching and painful, and was previously diagnosed as acne.  The Veteran indicated that he uses a special over-the-counter soap to treat the rash, and has used it for the past 12-months.  Physical examination revealed diffuse, non-specific erythema and superficial acne lesions over his arms and back.  He was diagnosed as having atopic dermatitis/acne vulgaris.  The examiner did not, however, indicate what percentage of the Veteran's body or exposed areas was covered by the skin disorder.  

In January 2011, the Veteran underwent another VA examination of the skin, and he reported a recurring rash on the upper front and back trunk area and on his arms.  The main symptom was pruritis, and it has progressively worsened.  He reported using over-the-counter topical treatment, and denied use of a corticosteroid or immunosuppressive.  Following physical examination, the examiner noted that percent of exposed areas affected was less than 5 percent, but the percent of total body area affected by his dermatitis was greater than 5 percent, but less than 20 percent.  The examiner noted diffuse, mildly erythematous rash on the body, and diagnosed the Veteran as having atopic dermatitis.  

Following careful review of the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his service-connected dermatitis.  The evidence of record does not show that the Veteran's skin disorder covers at least 20 percent of his entire body or 20 percent of exposed areas.  In fact, the most recent VA examination showed that it covered at least 5 percent, but no more than 20 percent of the Veteran's entire body.  Further, the Veteran does not treat his skin problems with a systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more.  The Board accords the Veteran full competence and credibility as to his contentions, but nothing in the correspondence to VA shows the skin disorder warrants a higher rating under the schedular criteria.  

Numbness of the Upper Left and Lower Left Extremities

The Veteran seeks initial ratings in excess of 10 percent each for service-connected numbness of the upper left and lower left extremities.  

Legal Principles

The Veteran is right-handed.  His left wrist numbness is currently rated under 38 C.F.R. § 4.124a,  Diagnostic Code 8515, which provides that incomplete  paralysis of the median nerve of the minor upper extremity warrants a 10 percent rating if it is mild, 20 percent rating is warranted if it is moderate, or a 40 percent rating if it is severe.  Complete paralysis of the left median nerve warrants a 60 percent rating.  Complete paralysis of this nerve is characterized by:  The hand is inclined to the ulnar side, the index and middle fingers are more extended than normally, there is considerable atrophy of the muscles of the thenar eminence, the thumb is in the plane of the hand (ape hand); pronation is incomplete and defective, there are absence of flexion of index finger and feeble flexion of middle finger, there is an inability to make a fist, the index and middle fingers remain extended, there are an inability to flex the distal phalanx of thumb and defective opposition and abduction of the thumb at right angles to palm; flexion of wrist is weakened; and there is pain with trophic disturbances.  

The Veteran's service-connected left lower extremity numbness is currently rated as 10 percent disabling by analogy to 38 C.F.R. § 4.124a, Diagnostic Code 8621 (neuritis).  Neuritis is evaluated under Diagnostic Code 8621 based on the extent of paralysis of the external popliteal (common peroneal) nerve.  A 10 percent rating is assigned for mild incomplete paralysis of the external popliteal nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the external popliteal nerve.  A 30 percent rating is assigned for severe incomplete paralysis of the external popliteal nerve.  A maximum 40 percent rating is assigned for complete paralysis of the external popliteal nerve with foot drop and slight drop of the first phalanges of all toes, an inability to dorsiflex the foot, lost extension (dorsal flexion) of the proximal phalanges of the toes, lost foot abduction, weakened adduction, and anesthesia covering the entire dorsum of the foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8621 (2011). 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a) (2011).

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 



Analysis

In December 2006, the Veteran underwent a VA examination, and was noted to have no radiculopathy of the lower extremities.  

In February 2009, the Veteran underwent a VA Gulf War Examination, and he reported being hit by a tow-bar in the left, upper-back area in 1991.  He stated that after some months, he began to experience numbness in the left arm and leg.  He currently complained of intermittent left arm and left upper leg numbness.  He denied a history of hospitalization, trauma to the nerve, or neoplasm.  Physical examination revealed no atrophy, intact motor tests, and decreased sensation in the left upper and left lower extremities.  He was diagnosed as having left-sided numbness of unknown etiology causing significant effects on his occupation and moderate effects related to his activities of daily living.  

In January 2011, the Veteran underwent EMG testing related to his left-sided numbness.  He reported occasional numbness of the left arm and left leg.  Cranial nerves, motor examination, sensory examination, gait, and coordination were all within normal limits.  Following electrodiagnostic testing in the muscle groups of the left upper extremity, left lower extremity, and paraspinal muscles, the examiner indicated that there were normal insertional resting and exertional potentials.  In other words, this was a normal EMG study of the left upper and left lower extremities and paraspinal muscles.  Further, there was normal nerve conduction, F waves, and reflexes in the upper and lower extremities.  He stated that the EMG studies were "entirely within normal limits," and there is no evidence of neuropathy, myopathy, or radiculopathy.  Specifically, there is no evidence of lumbar radiculopathy, carpal tunnel syndrome, or any objective neurological abnormalities.  

During the Veteran's January 2011 VA examination, he reported left arm and left leg numbness that lasts for two days at a time.  He described the numbness as beginning at the top of his left shoulder and radiating into the arm with tingling sensations, and sometimes into the left leg.  Sensory examination was within normal limits, but there was a diagnosis of neuritis with nerve dysfunction and neuralgia.  Paralysis was absent.  These symptoms resulted in problems lifting and carrying,  as well as decreased strength in the upper extremity.  They had an impact on his daily activities.  

Upon review of the evidence of record, the Board finds that the Veteran is not entitled to ratings in excess of 10 percent for either his left upper or left lower extremity numbness.  The evidence of record does not show that the Veteran's symptoms are more than mild in nature, and there is no evidence of paralysis of either the median or popliteal nerves.  VA examinations currently show sensory examination within normal limits, and January 2011 VA EMG studies of left upper and left lower extremities are completely normal.  The examiner found no evidence of neuropathy, myopathy, or radiculopathy.  

Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determinations above the Board has considered not only the medical evidence but also the lay evidence presented by the Veteran in the form of his correspondence and testimony to VA. 

As a layperson, the Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording this lay evidence full competence and credibility, such lay evidence does not support a schedular rating higher than those currently awarded. 

Consideration has been given to assigning a staged rating; however, at no time during the period in question have the disabilities warranted more than the ratings discussed above.  See Fenderson.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the disabilities are contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration is not in order.


							(CONTINUED ON NEXT PAGE)


ORDER

As new and material evidence has been received, reopening of the claim for service connection for sinus congestion is granted.

As new and material evidence has been received, reopening of the claim for service connection for a sleep disorder is granted. 

Service connection for a sleep disorder is denied.  

Service connection for cardiovascular disability is denied.

Service connection for memory loss is denied.

A 10 percent rating, prior to August 10, 1995, but not higher, and a 40 percent rating, from August 10, 1995, but not higher, for lumbosacral strain are granted, subject to the criteria applicable to the payment of monetary benefits.  

The Board having determined that the Veteran's migraine headaches warrant a 10 percent rating, prior to September 9, 2007, and a 30 percent rating from that date, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

A rating in excess of 10 percent, prior to January 4, 2011, and in excess of 60 percent thereafter, for chronic fatigue is denied.

An initial rating in excess of 10 percent for dermatitis is denied.

An initial rating in excess of 10 percent for left upper extremity numbness is denied.

An initial rating in excess of 10 percent for left lower extremity numbness is denied.  


REMAND

In light of the reopening of the Veteran's claim, the Board has determined that further development is required before the remaining claim on appeal is decided.  

Again, the Veteran seeks service connection for sinus congestion with breathing problems.  The Board finds, however, that the medical evidence of record is insufficient in which to decide the Veteran's claim.

The Veteran was treated in service for sinus congestion and rhinitis, and he has testified to having sinus problems since discharge from service with periods of remission.  He is currently noted as having rhinosinusitis and dyspnea upon exertion.  The Veteran was afforded a VA examination in January 2011, but no nexus opinion was provided by the VA examiner.  The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that January 2011 VA examination report to be inadequate inasmuch as it does not provide an opinion as to whether the Veteran's sinus congestion with respiratory problems is attributable to his period of active duty.  Accordingly, the claim must be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  If available, the January 2011 VA examiner should be contacted, and the RO/AMC should request that he provide an opinion as to the etiology of the Veteran's sinus and respiratory complaints.  If the January 2011 examiner is not available, the Veteran should be scheduled for a VA examination by a physician with sufficient expertise to determine the nature and etiology of his claimed sinus/respiratory disability.  The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based upon the review of the record and the examination results, the examiner should provide an opinion with respect to each currently present sinus/respiratory disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.  The examiner should specifically address the Veteran's in-service treatment for sinus congestion and his contentions that he has had on-and-off problems with his sinuses and breathing since then.  

The rationale for each opinion expressed must also be provided.  

2.  The RO or the AMC should undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the Veteran's claim in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


